ALLOWABILITY NOTICE


Continued Examination Under 37 CFR 1.114


A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 3/16/2021 after final rejection of 12/23/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered. Claims 1-5, 7, and 9-24 are pending.

Terminal Disclaimer

The Terminal Disclaimer filed on 2/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10524377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission of the proper Terminal Disclaimer has obviated the outstanding Double Patenting rejection of claims 1-5, 7, 9-14, and 16-22.

Drawings

The amended Drawings filed on 2/23/21 have been accepted by the Office.

Allowable Subject Matter

Claims 1-5, 7, 9-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claims 1, 9, and 16.
Independent claim 1 has been amended to recite that “the first jumper electrically connects a first outlet of the first plurality of outlets to a first busbar of the first plurality of busbars,” and that “the first busbar of the first plurality of busbars is adjacent to the first outlet of the first plurality of outlets.” Claim 1 has been further amended to recite that “the second jumper electrically connects a second outlet of the first plurality of outlets to a second busbar of the first plurality of busbars,” and that “the second busbar of the first plurality of busbars is not adjacent to the second outlet of the first plurality of outlets.” 
Ewing does not teach or suggest the use of a first jumper that electrically connects a first outlet to a first busbar that is adjacent to the first outlet, and a second jumper that electrically  
connects a second outlet to a second busbar that is non-adjacent to the second outlet. Because 
Ewing fails to disclose each and every element of claim 1 as amended, the obviousness rejection over Ewing of independent claim 1 and its dependent claims 2, 3, 7, 23 and 24 has been withdrawn.
Independent claim 9 has been amended to recite that “the plurality of electrical connections includes at least a first electrical connection having a first length and a second electrical connection having a second length greater than the first length.” Claim 9 has been further amended to recite that “the first electrical connection connects a pin of the first outlet to 
Chen does not disclose, teach, or suggest the use of a first electrical connection that connects a pin of a first outlet to a first busbar that is adjacent to the first outlet, and a second, longer electrical connection that connects a second outlet to a pin of a second busbar that is non-adjacent to the second outlet. Because Chen fails to disclose each and every element of claim 9 as amended, the anticipation and obviousness rejections over Chen of independent claim 9 and its dependent claims 10-12, 14, and 15 has been withdrawn.
Independent claim 16 has been amended to recite that “the plurality of jumpers includes a first jumper having a first length and a second jumper having a second length greater than the first length.” Claim 16 has been further amended to recite that “the first jumper electrically connects the first outlet to the first busbar, the first busbar being adjacent to the first outlet,” and that “the second jumper electrically connects the second outlet to the second busbar, the second busbar being non-adjacent to the second outlet.” 
Because Ewing fails to disclose each and every element of claim 16 as amended, the anticipation rejection over Ewing of the independent claim 16 and its dependent claims 17 and 19-22 have been withdrawn.
Furthermore, Chen fails to disclose, teach, or suggest the use of a first jumper that electrically connects a first outlet to a first busbar that is adjacent to the first outlet, and a second, longer jumper that electrically connects a second outlet to a second busbar that is non-adjacent to the second outlet. For at least this reason, the anticipation rejection over Chen of claim 16 and its dependent claim 21 has been withdrawn.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Anatoly Vortman/
Primary Examiner
Art Unit 2835